Case 1:13-cv-01236-CKK    Document 149-1    Filed 11/12/13    Page 1 of 10

Exhibit 10.3

UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF COLUMBIA

 

 

UNITED STATES OF AMERICA, et al.

     Plaintiffs,            v.           Case No. 1:13-cv-01236 (CKK)

 

US AIRWAYS GROUP, INC.

 

and

     AMR CORPORATION     

Defendants.      

 

  

SUPPLEMENTAL STIPULATED ORDER

 

1



--------------------------------------------------------------------------------

Case 1:13-cv-01236-CKK    Document 149-1    Filed 11/12/13    Page 2 of 10

 

WHEREAS, Plaintiff States of Arizona, Florida, Tennessee and Michigan, the
Commonwealths of Pennsylvania and Virginia, and the District of Columbia
(“Plaintiff States”) filed their Complaint against Defendants US Airways Group,
Inc. (“US Airways”) and AMR Corporation (“American”) on August 13, 2013, as
amended on September 5, 2013;

AND WHEREAS, the Plaintiff States and Defendants, by their respective attorneys,
have consented to the entry of this Supplemental Stipulated Order without trial
or adjudication of any issue of fact or law, and without this Supplemental
Stipulated Order constituting any evidence against or admission by any party
regarding any issue of fact or law;

AND WHEREAS, Defendants agree to be bound by the provisions of this Supplemental
Stipulated Order pending its entry by the Court;

AND WHEREAS, Defendants have represented to the Plaintiff States that the
commitments required below can and will be made, and that the Defendants will
later raise no claim of hardship or difficulty as grounds for asking the Court
to modify any of the provisions below other than those set forth in this
Supplemental Stipulated Order;

NOW THEREFORE, before any testimony is taken, without trial or adjudication of
any issue of fact or law, and upon consent of the parties, it is ORDERED,
ADJUDGED, AND DECREED:

 

I. JURISDICTION

This Court has jurisdiction over the subject matter of and each of the parties
to this action. The Complaint states a claim upon which relief can be granted
against

 

2



--------------------------------------------------------------------------------

Case 1:13-cv-01236-CKK    Document 149-1    Filed 11/12/13    Page 3 of 10

 

Defendants US Airways and American under Section 7 of the Clayton Act as amended
(15 U.S.C. § 18).

 

II. DEFINITIONS

A. Unless otherwise indicated, defined terms have the meaning ascribed to them
in the Proposed Final Judgment filed simultaneously herewith.

B. “New American” or “the New American” means the merged entity after the
Transaction has closed.

 

III. APPLICABILITY

A. This Supplemental Stipulated Order applies to Defendants and all other
persons in active concert or participation with any of them who receive actual
notice of this Supplemental Stipulated Order by personal service or otherwise.

 

IV. HUBS

A. Following completion of the merger, and until the third anniversary of the
date on which a Stipulation and Final Judgment incorporating these terms, both
customary in form, are filed with the Court (the “Effective Date”), New American
will maintain in a manner generally consistent with historical operations its
hubs at Charlotte Douglas International Airport, John F. Kennedy International
Airport, Los Angeles International Airport, Miami International Airport, Chicago
O’Hare International Airport, Philadelphia International Airport, and Phoenix
Sky Harbor International Airport.

 

3



--------------------------------------------------------------------------------

Case 1:13-cv-01236-CKK    Document 149-1    Filed 11/12/13    Page 4 of 10

 

V. COMMUNITIES

Following completion of the merger, and until the fifth anniversary of the
Effective Date, New American will provide daily scheduled service (holidays
excepted) from one or more of its hubs to each airport in each of the Plaintiff
States set forth in this Section V that had scheduled daily service (holidays
excepted) by either American or US Airways at the time of the commencement of
the Litigation, except for service that is discontinued as the result of the
slot and facilities divestitures required as a condition to completing the
merger:

 

State    Code    Airport Arizona    FLG    FLAGSTAFF    PHX    PHOENIX    TUS   
TUCSON INT’L    YUM    YUMA Florida    DAB    DAYTONA BEACH    EYW    KEY WEST
   FLL    FT. LAUDERDALE INT’L    GNV    GAINESVILLE    JAX    JACKSONVILLE
INT’L    MCO    ORLANDO INT’L    MIA    MIAMI INT’L    MLB    MELBOURNE KENNEDY
   PBI    WEST PALM BEACH INT’L

 

4



--------------------------------------------------------------------------------

Case 1:13-cv-01236-CKK    Document 149-1    Filed 11/12/13    Page 5 of 10

 

   PNS    PENSACOLA REGIONAL    RSW    FORT MYERS REGIONAL      
SARASOTA/BRADENTON    SRQ    BRADENTON    TLH    TALLAHASSEE MUNICIPAL    TPA   
TAMPA INTERNATIONAL    VPS    VALPARAISO / FT WALTON BEACH Michigan    AZO   
KALAMAZOO KAL/BTLCRK    DTW    DETROIT WAYNE CO    FNT    FLINT BISHOP    GRR   
GRAND RAPIDS KENT CTY    MQT    MARQUETTE    TVC    TRAVERSE CITY Pennsylvania
   ABE    ALLENTOWN BETHLEHEM    AVP    WILKES-BARRE/SCRANTON    ERI    ERIE
INTL    IPT    WILLIAMSPORT    MDT    HARRISBURG INTL    PHL    PHILADELPHIA
PA/WILM’TON INT’L    PIT    PITTSBURGH INT’L

 

5



--------------------------------------------------------------------------------

Case 1:13-cv-01236-CKK    Document 149-1    Filed 11/12/13    Page 6 of 10

 

   SCE    STATE COLLEGE Tennessee    BNA    NASHVILLE METRO    CHA   
CHATTANOOGA LOVELL    MEM    MEMPHIS INTL    TRI    TRI-CITY AIRPORT MUNICIPAL
   TYS    KNOXVILLE TYSON Virginia    CHO    CHARLOTTESVILLE ALBEMARLE    DCA   
WASHINGTON NATIONAL    IAD    WASHINGTON DULLES    LYH    LYNCHBURG    ORF   
NORFOLK INTL    PHF    HAMPTON INTL    RIC    RICHMOND/WMBG INT’L    ROA   
ROANOKE MUNICIPAL

VI. FORCE MAJEURE

A. New American shall not be deemed in violation of this Supplemental Stipulated
Order if it fails to comply with the provisions in Sections IV and V herein due
to force majeure events including, without limitation, strikes, boycotts, labor
disputes, embargoes, acts of God, acts of the public enemy, acts of a
governmental authority, terrorism, riots, rebellion, sabotage, quarantine
restrictions, lockouts, war, epidemics,

 

6



--------------------------------------------------------------------------------

Case 1:13-cv-01236-CKK    Document 149-1    Filed 11/12/13    Page 7 of 10

 

volcanic eruptions, wild fires, or extraordinary security requirements (“Force
Majeure”). Should any such Force Majeure occur, New American will provide notice
to the Plaintiff States as soon as reasonably practicable, and provide
documentation of the circumstances as reasonably requested by the Plaintiff
States. In addition, to the extent the Force Majeure is of limited duration, New
American will resume its obligations hereunder as soon as reasonably
practicable.

VII. Material Adverse Change

A. In the event of a material adverse change in demand, the competitive
environment, or New American’s cost to comply with any of the obligations of
Sections IV or V of this Supplemental Stipulated Order, defendants will, unless
otherwise ordered by the Court, be relieved of such obligation after 30 days
prior notice by Defendants to the Plaintiffs and 20 days prior notice by
Defendants to the Court.

B. Notice to the Court, under this Section, Section VII, will be satisfied by a
motion filed in accordance with the rules of the Court then in effect. Notice to
all Plaintiffs will be satisfied by service by overnight courier addressed to

Office of the Attorney General

Commonwealth of Pennsylvania

Antitrust Section

Strawberry Square, 14th Floor

Harrisburg, PA 17120

Attention: Chief, Antitrust Section

VIII. ENFORCEMENT

 

7



--------------------------------------------------------------------------------

Case 1:13-cv-01236-CKK    Document 149-1    Filed 11/12/13    Page 8 of 10

 

If one or more of the Plaintiff States believes that this Supplemental
Stipulated Order has been violated, they may apply to the court for an order of
contempt. Before doing so, such Plaintiff State or States must give the New
American notice of its belief that the Supplemental Stipulated Order has been
breached and a reasonable opportunity for the New American to cure any alleged
violation or violations; the New American must be in breach for more than 90
days or announced changes to one of its hubs or communities served that indicate
that it will be in breach for more than 90 days. If the court finds that the New
American has breached this Supplemental Stipulated Order, the court may order
any remedy appropriate to cure the New American’s breach including specific
performance or other equitable relief, the award of damages, other compensation
and penalties and costs and attorney’s fees.

IX. COMPLIANCE

One (1) year after the entry of this Supplemental Stipulated Order, annually for
the next five years on the anniversary of the entry of this Supplemental
Stipulated Order, at other times as Plaintiff States may require, New American
shall provide a verified written report to the Plaintiff States setting forth in
detail the manner and form in which it has complied and is complying with this
Supplemental Stipulated Order.

X. FEES AND COSTS

New American shall pay to the Plaintiff States their reasonable costs and
attorney’s fees incurred in connection with the Litigation in the aggregate
amount of $1.75 million. These costs and fees shall reimburse the cost and fees
of the Offices of Attorney General of the Plaintiff States. The portion of this
payment representing costs

 

8



--------------------------------------------------------------------------------

Case 1:13-cv-01236-CKK    Document 149-1    Filed 11/12/13    Page 9 of 10

 

shall be used to reimburse their costs. The portion of this payment representing
fees shall be used for continued Public Protection and Antitrust Enforcement
purposes except that the payment to the District of Columbia shall be paid to
the ‘D.C. Treasurer’ and used in accordance with District of Columbia law. The
Plaintiff States shall designate to the Defendants a Plaintiff State that shall
receive the fees and costs covered by this section and such Plaintiff State
shall redistribute these funds to the other Plaintiff States.

XI. RETENTION OF JURISDICTION

This Court retains jurisdiction to enable any party to this Supplemental
Stipulated Order to apply to this Court at any time for further orders and
directions as may be necessary or appropriate to carry out or construe this
Supplemental Stipulated Order , to modify any of its provisions, to ensure and
enforce compliance, and to punish violations of its provisions.

 

9



--------------------------------------------------------------------------------

Case 1:13-cv-01236-CKK    Document 149-1    Filed 11/12/13    Page 10 of 10

 

XII. EXPIRATION OF FINAL JUDGMENT

Unless this Court grants an extension, this Supplemental Stipulated Order shall
expire five (5) years from the date of its entry.

IT IS SO ORDERED by the Court, this      day of             , 2013.

BY THE COURT:

Colleen Kollar-Kotelly, U.S.D.J.

 

10